The plaintiff in error was convicted in the county court of Beckham county for the crime of unlawfully selling intoxicating liquors, and was on May 17, 1909, sentenced to be confined in the county jail for a period of 60 days and to pay a fine of $150, from which judgment an appeal was taken by filing in this court a petition in error, with case-made attached, on November 11, 1909. No briefs have been filed. Counsel for the state on March 26, 1910, filed a motion to dismiss or affirm said cause for want of prosecution, to which motion no response *Page 15 
has been made. We have examined the record, and we have discovered no error which will warrant a reversal of the judgment. The motion to affirm is therefore sustained, and the judgment of the county court of Beckham county is in all things affirmed, and the cause remanded, with direction to enforce the judgment and sentence.